COLEMAN, Justice
(concurring specially) :
It appears that petitioner Edwards, in a suit for divorce, represented to the Circuit Court of Jefferson County that the complainant and respondent, John M. Buck and Dianne J. Buck, were residents of Alabama when petitioner knew that said representations were false. Charges Two and Three against petitioner appear to be based on petitioner’s alleged false representation.
The testimony given by Dianne J. Buck is to effect that neither complainant nor respondent was a resident of Alabama at the time petitioner represented that they were Alabama residents. The evidence supports a reasonable inference that petitioner knew or had reasonable cause to believe that neither of the Bucks were residents of Alabama when petitioner represented to the court that they were such residents. In my *96opinion, this evidence is sufficient to sustain a finding that petitioner was guilty of the offenses alleged in Charges Two and Three. For the reason that the evidence supports a finding of guilt under Charges Two and Three, I concur in the judgment of affirmance.
I do not agree that the failure of witnesses to find a public or private record in Jefferson County showing that a certain person had a driver’s license, or had been a registered voter, or had been furnished electric or gas service, or had been listed in a city directory, is sufficient to support a finding that such a person was not a resident of Alabama and that petitioner knew or had reasonable cause to believe that such a person was not a resident of Alabama.